Exhibit 10.1

RETENTION BONUS AGREEMENT

This Retention Bonus Agreement ("Agreement"), dated as of June 25, 2018, is made
and entered into by and between Nanometrics Incorporated (the "Company") and
Greg Swyt ("Employee") (collectively the "Parties").

WHEREAS, the Company desires to continue to employ Employee through February 1,
2019 ("Retention Date"). As of June 25, 2018, Employee will continue to serve as
Vice President of Finance and the Company's interim Principal Financial Officer
until a Chief Financial Officer is hired by the Company.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Employee agree as follows:

1.Subject to the Employee satisfying the terms and conditions in this Agreement,
the Company agrees to pay Employee the amount of Fifty Thousand Dollars and
0/100 cents ($50,000.00) ("Retention Bonus"), less appropriate and applicable
payroll deductions, if Employee remains continuously employed by the Company
through the Retention Date (“Retention Period"). The Retention Bonus will be
paid at the conclusion of the Retention Period on the Company's next regularly
scheduled pay day.

2.To be eligible to receive the Retention Bonus, Employee must satisfy each of
the following terms and conditions during the Retention Period: (a) remain
actively employed with the Company through the Retention Period; (b) not resign
for any reason or be terminated for cause prior to the Retention Date; (c) must
perform all duties and responsibilities of the Principal Financial Officer in a
satisfactory manner; (d) perform all tasks given to Employee in a satisfactory
and timely manner, including transition tasks to the new Chief Financial
Officer; (e) comply with the terms and conditions of this Agreement; and (f)
must comply with all Company policies and procedures. If Employee does not
satisfy all of the above terms and conditions, Employee will not have earned the
Retention Bonus, or any part thereof.

3.If Employee resigns for any reason or is terminated for cause as described
before the end of the Retention Period, no Retention Bonus, or any pro rata
portion thereof, shall be paid. Cause includes: (1) Employee's failure to
satisfactorily perform the duties and responsibilities of Employee's position as
a Principal Financial Officer; (2) any act of insubordination, dishonesty,
vandalism, theft, misappropriation, embezzlement, fraud, misrepresentation, or
similar conduct by Employee; or (3) a breach by Employee of any of his
obligations under this Agreement. If Employee is terminated without cause as
described above, Employee shall be paid a pro rata share of the Retention Bonus.

4.The Retention Bonus eligibility and/or its payment shall not alter the terms
of other employment-related compensation or benefits for which Employee is
eligible.

1

--------------------------------------------------------------------------------

Exhibit 10.1

5.The Parties agree that this Agreement is for the sole purpose of providing a
Retention Bonus to Employee. This Agreement does not constitute an employment
contract between Employee and the Company for any specific time period and does
not in any way alter Employee's status as an at-will employee. By signing this
Agreement, Employee expressly acknowledges that Employee can be terminated at
any time, by the Employee or Company, with or without a reason.

6.This Agreement shall be interpreted and enforced in accordance with the laws
of the State of California, without reference to its conflict of laws rules.

7.This Agreement shall be binding upon the parties hereto. Nothing contained in
this Agreement shall permit the assignment by Employee of any of Employee's
rights or obligations hereunder, and such assignment by Employee is expressly
prohibited. The Company may assign this Agreement to an entity affiliated or
related to the Company.

8.If any term or provision of this Agreement is held invalid or unenforceable to
any extent, the remainder of this Agreement shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

9.None of the provisions of this Agreement shall be considered waived except
when set forth in writing and signed by the parties hereto.

10.This Agreement constitutes the entire understanding of the parties with
regard to the Company's provision of a Retention Bonus to Employee. This
Agreement supersedes all prior or contemporaneous discussions, representations,
correspondence or agreements, whether oral or written, pertaining to the
Retention Bonus. All other agreements with regard to Employee's employment shall
remain in full force and effect. Any modifications to this Agreement shall be in
writing and signed by both parties.

11.The parties have each reviewed this Agreement and understand the terms and
conditions hereof. Each party has entered into this Agreement voluntarily and
knowingly and without coercion or duress.

12.Notwithstanding any other provision herein: the parties intend that payments
under this Agreement shall be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, "Section 409A") and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be exempt
therefrom. Notwithstanding the foregoing, to the extent that any amounts payable
in accordance with this Agreement are subject to Section 409A, this Agreement
shall be interpreted and administered in such a way as to comply with Section
409A to the maximum extent possible. If payment of any amount subject to Section
409A is triggered by a separation from service that occurs while the Employee is
a "specified employee" (as defined by Section 409A) with, and if such amount is
scheduled to be paid within six (6) months after such separation from service,
the amount shall accrue without interest and shall be paid the first business
day after the end of such six-month period, or, if earlier, within 15 days after
the appointment of the personal representative or executor of the Employee's
estate following

2

--------------------------------------------------------------------------------

Exhibit 10.1

the Employee's death. The Employee shall be solely responsible for the tax
consequences with respect to all amounts payable under this Agreement, and in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Employee by Section 409A or damages for failing
to comply with Section 409A.

 

Dated:

June 25, 2018

 

Greg Swyt

 

 

 

/s/ Greg Swyt

 

 

 

Greg Swyt

 

 

 

 

Dated:

June 25, 2018

 

Nanometrics Incorporated

 

 

 

/s/ Pierre-Yves Lesaicherre

 

 

 

By: Pierre-Yves Lesaicherre

 

 

 

Its: President & Chief Executive Officer

 

3